Citation Nr: 0026185	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-31 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for right knee 
instability, status post medial menisectomy, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
August 1970.  

This appeal arises from a March 1997 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In June 2000, service connection for degenerative arthritis 
of the left knee secondary to the service-connected right 
knee disorder was granted.  Therefore, the issue of new and 
material evidence adequate to reopen the claim for service 
connection for a left knee condition is no longer before the 
Board.  


FINDING OF FACT

The veteran's residuals of a right knee injury are productive 
of slight laxity, and painful arthritis which limits 
extension to 120 degrees.  


CONCLUSION OF LAW

The criteria for separate 10 percent ratings for a slight 
right knee impairment, and for right knee arthritis are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is important to note that the veteran's 
claim for an increased evaluation for a right knee disorder 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim that is plausible.  A claim 
for an increased evaluation is well grounded when the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that his right knee disability is more 
severe than currently evaluated; thus, his claim for an 
increase is well grounded.  The Board also is satisfied that 
all relevant facts have been properly developed.  The veteran 
has undergone VA examination in July 1997 and May 2000.  He 
provided personal hearing testimony before a hearing officer 
at the RO in June 1997.  The record is now complete; there is 
no further obligation to assist the veteran in the 
development of his claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

In a rating decision of December 1970, the RO granted service 
connection for right knee instability with postoperative 
residuals of a medial menisectomy, and assigned a 20 percent 
evaluation.  In December 1975, the RO determined that the 
veteran's disability showed no limitation of motion or 
instability, and the rating was reduced to 10 percent.  The 
10 percent evaluation has since remained in effect.  (The 
Board observes that it is unclear whether the due process 
provisions of 38 C.F.R. § 3.105(e) were fulfilled in 
effectuating that reduction action.)

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.

The veteran received VA outpatient treatment in early 1996.  
The records of this care disclose diagnoses of right knee 
osteoarthritis, with radiological evidence of bone on bone 
within the joint by April 1996.

The veteran was seen in the VA orthopedic clinic in 
November 1996.  He had bilateral degenerative arthrosis in 
the medial compartment of knees with a varus deformity on the 
right.  Also on the right was a considerable contracture of 
the patella femoral joint.  Physical examination revealed a 
nearly full range of motion, and the ligaments were stable.  
There was moderate crepitus throughout the patella femoral 
and medial compartment with evidence of loose bodies.  There 
was no neurovascular deficit, or evidence of meniscal 
pathology.  His gait showed a varus thrust on the right.  X-
rays showed severe medial compartment degeneration, 
bilaterally, right greater than left.  The diagnosis was 
severe degenerative arthritis, bilateral knees, right greater 
than left with varus deformity and varus thrust in the right 
knee but not present in the left with some patella femoral 
arthrofibrosis on the right not present on the left.  The 
examiner stated that the veteran had a serious problem in his 
vocation as a carpenter due to his bilateral knee disability.  

In June 1997, the veteran testified at a personal hearing 
before a hearing officer at the RO.  He stated that his right 
knee swelled often, and gave way weekly.  He offered that he 
had fallen as a result of his right knee giving way, that he 
usually used an ace bandage but had a knee brace for his 
right knee when it was particularly bothersome, that he took 
Motrin for pain, and he had not received physical therapy for 
this disability.  

Also in June 1997, two lay statements were submitted by 
friends on behalf of the veteran's claim.  They stated that 
they recalled the numerous problems the veteran had with his 
knees upon his return from Vietnam.  They also stated that in 
the summer of 1973, they visited the veteran at the VA 
Hospital where he had undergone knee surgery.  

The veteran underwent VA examination in July 1997.  He 
complained of severe pain in the right knee and indicated 
that he was sometimes unable to work because of his right 
knee.  He was unable to run, the knee constantly ached, and 
the disability was aggravated by long standing, walking or 
weight bearing.  The appellant reported taking Motrin for 
relief.  Physical examination revealed marked crepitus in the 
joint on passive motion but there was no swelling, 
tenderness, deformity, limitation of motion, positive drawer 
sign, or McMurray signs.  He could not squat or hop on the 
left foot because of knee pain.  The diagnosis was history of 
degenerative joint disease of the right knee.  The examiner 
commented that any additional statements than mentioned above 
for DeLuca purposes would be of purely speculative nature.  

In August 1997, the RO received a statement from the Chief of 
Orthopedic Service, VA Medical Center, Durham, North 
Carolina.  It was noted that the veteran was evaluated in 
August 1997 in preparation for his planned surgery (high 
tibial osteotomy), scheduled for September 1997.  It was 
discovered on his visit that his severe degenerative 
osteoarthritis had now progressed to include both medial, 
lateral, and patellofemoral compartments.  It was determined 
that a planned high tibial osteotomy would not benefit the 
veteran at that time.  The examiner opined that the veteran's 
arthritis was a direct result of the prior menisectomy.

VA outpatient treatment records from May 1998 to 
February 1999 were associated with the claims folder.  
May 1998 and February 1999 visits revealed that the veteran 
had a history of a right knee meniscal tear repair and was 
followed by the orthopedic clinic.  The veteran stated that 
narcotics were not helpful and he did not desire medication.  
A July 1998 outpatient visit revealed that the veteran had 
significant crepitus, and stable varus/valgus, bilaterally.  
X-ray studies disclosed arthritis. 

The veteran underwent VA examination in May 2000.  It was 
noted that he had degenerative arthritis of the right knee.  
He complained of daily pain, aching, and swelling if he was 
on the leg for a significant length of time.  He related that 
the knee was tender on the inside of or medial side of the 
knee adjacent to the patella.  He felt crepitation in that 
area with range of motion.  He felt the knee was somewhat lax 
when extended, and that the joint hurt when fully extended.  
He also related trouble flexing the knee, and stated that the 
knee was gradually bowing out or shifting such that his 
posture and gait had changed.  He used various pain killers 
for pain and although he had a brace, he noted that wearing 
the brace hurt.  He stated that he did not have periods of 
flare-ups.  

Physical examination revealed the right knee was in the varus 
position.  He had a limp favoring the right knee and it was 
bowed out with apparent varus deformity.  He was tender near 
the medial plica area on palpation.  He had crepitus through 
appreciable ranges of motion.  Full extension was painful and 
he had 1+ laxity posterior to anterior, and drawer sign 
estimated at 1+.  The knee was stable medially and laterally 
but painful on twisting medially or laterally.  Range of 
motion was shown from 0 to 120 degrees.  The quadriceps were 
strong.  X-rays showed degenerative changes with osteophytes 
noted, more prominent of the medial compartment of the knee.  
Osteophytes were noted of the patella as well.  There was 
joint space narrowing of the medial compartment of the knee.  
He appeared to have had old trauma of the proximal portion of 
the fibula.  Soft tissue and /or ligamentous calcification 
was noted of the suprapatella area.  There was no acute bony 
process identified of the knee.  The diagnosis was 
degenerative arthritis of the right knee.  

The veteran's right knee currently is evaluated as 10 percent 
disabling under the provisions of Diagnostic Code (DC) 5257 
of 38 C.F.R. § 4.71a.  Under DC 5257, a 10 percent evaluation 
contemplates slight subluxation or lateral instability.  A 
20 percent evaluation contemplates moderate subluxation or 
lateral instability.  To warrant a 30 percent evaluation, 
severe subluxation or lateral instability must be shown.  

The medical evidence establishes that the symptoms associated 
with the veteran's residuals of a right knee injury warrant 
no more than the currently assigned 10 percent evaluation 
under Diagnostic Code 5257.  He has varus deformity and 
significant crepitus. Although the knee was stable, medially 
and laterally, he had 1+ laxity and 1+ Drawer sign.  These 
findings are consistent with the current 10 percent 
evaluation for slight instability and the criteria for a 
20 percent evaluation under Diagnostic Code 5257, moderate 
subluxation or lateral instability, simply is not shown.  

It is also important to note that the veteran has been 
diagnosed with right knee arthritis.  Such a finding was 
confirmed on x-ray taken in conjunction with the May 2000 
examination.  Therefore, it is also appropriate to rate the 
veteran under Diagnostic Code 5003.  VAOPGCPREC 23-97; 62 
Fed.Reg. 63,604 (1997). 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Here, Diagnostic Codes 5260 and 5261 for 
limitation of flexion and extension of the leg.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent evaluation is assignable each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (prescribing that arthritis due to trauma, 
substantiated by x-ray findings, should be evaluated as 
degenerative arthritis).  Limitation of motion must 
objectively be confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

As regards evaluation on the basis of limitation of motion, 
the Board notes that the veteran has consistently exhibited 
full motion on extension and flexion has been limited to 120 
degrees most recently, in May 2000, with pain on full 
extension.  When compared with standard range of knee motion 
(0 to 140 degrees, see 38 C.F.R. § 4.71, Plate II), any 
limitation of motion, even considering his complaints of 
pain, is not more than slight.  More importantly, such 
findings do not meet the minimum criteria for a compensable 
evaluation under either Diagnostic Code 5260 (requiring 
flexion limited to 45 degrees or less) or Code 5261 
(requiring extension limited to 10 degrees or more).  
Consistent, however, with the premise that painful motion 
warrants at least the minimum compensable evaluation for the 
joint (see 38 C.F.R. § 4.59), a 10 percent evaluation is 
assignable under the provisions of Diagnostic Code 5003.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Here, the veteran is entitled to separate ratings for 
arthritis and instability.  The General Counsel of VA has 
held that a veteran who has arthritis and instability in his 
knee may receive separate ratings under Codes 5003 and 5257.  
VAOPGCPREC 23-97.  Moreover, the VA General Counsel has since 
held, that separate ratings are only warranted in such cases 
when the veteran has limitation of motion in his knee to at 
least meet the criteria for a zero-percent rating under 
Diagnostic Codes 5260 or 5261, or consistent with DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§  4.45 
and 4.59, where there is probative evidence showing the 
veteran experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98; 63 Fed.Reg. 56,704 (1998). 

The veteran has no more than slight recurrent subluxation or 
lateral instability of the right knee; and osteoarthritis of 
the right knee, substantiated by x-ray, which results in 
painful motion.  In view thereof, the Board finds that 
separate 10 percent evaluations under Diagnostic Code 5003 
and Diagnostic Code 5257 for residuals of a right knee injury 
are warranted.  There is no evidence, however, suggesting 
that ratings higher than these are warranted.  As noted 
above, more than slight recurrent subluxation or lateral 
instability or more than a noncompensable level of limited 
motion simply is not shown, and, in the absence of evidence 
of ankylosis, dislocated cartilage, or malunion of the tibia 
and fibula, there is no other schedular basis upon which to 
grant greater benefits than those awarded herein.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.


ORDER

Separate 10 percent evaluations for instability and for 
arthritis of the right knee are granted, subject to the laws 
and regulations governing the payment of monetary benefits. 


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 1 -


